Citation Nr: 1741390	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  17-38 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a certificate of eligibility for financial assistance for the purchase of an automobile or other conveyance and adaptive equipment.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2017 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This case was also developed on the matters of entitlement to specially adapted housing and a special home adaptation grant.  The Veteran filed a timely notice of disagreement with the January 2017 rating decision denials.  A statement of the case was issued in June 2017.  However, the Veteran did not file a substantive appeal as to these determinations and limited his appeal to the issue currently before the Board. Thus, these issues are not before the Board.  See 38 C.F.R. § 20.200 (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.). 

The Board notes in May 2015, the Board granted the claim for service connection for bladder tumor, status-post nephroureterectomy and remanded the claim for a TDIU.  In a June 2015 rating decision, the RO awarded separate 100 percent ratings for his bladder tumor, status-post nephroureterectomy, and metastatic epidural lesion associated with bladder tumor, thus, the issue of entitlement to a TDIU is moot and is no longer before the Board.

The Board additionally notes that after the RO's last adjudication of the claim in the June 2017 statement of the case and prior to certification of the appeal to the Board, additional pertinent VA treatment records, as well as a VA medical letter submitted by the Veteran have been associated with the record, but has not been considered by the RO in conjunction with the current appeal.  Generally, when the RO receives additional pertinent evidence after a statement of the case (SOC) or the most recent supplemental SOC (SSOC) has been issued and before the appeal is certified to the Board, issuance of a SSOC is required.  38 C.F.R. § 19.31(b)(1) (2016).  Here, given the Board has granted the Veteran's claim for a certificate of eligibility for financial assistance for the purchase of an automobile or other conveyance and adaptive equipment, representing a full grant of the benefits sought, the Veteran is not prejudiced by the Board considering such evidence in the first instance.  See 38 C.F.R. §§ 19.31, 19.37.  

Finally, the Board notes that in an April 2016 statement, an October 2016 Report of General Information, a February 2017 statement, as well as in the February 2017 notice of disagreement, the Veteran raised the issues of brain cancer and residuals of a stroke associated with his service-connected bladder tumor, status-post nephroureterectomy and metastatic epidural lesion associated with bladder tumor.  These issues have not yet been adjudicated by the RO and are therefore referred to the RO for appropriate action, to include providing the Veteran with the appropriate forms.  See 38 C.F.R. §§ 19.9(b) (providing for referral to AOJ of issues not yet adjudicated); 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire appeal period, the Veteran's bladder tumor, status-post nephroureterectomy and metastatic epidural lesion associated with bladder tumor, has resulted in the loss of use of both feet.


CONCLUSION OF LAW

The criteria for entitlement to financial assistance for the purchase of an automobile or other conveyance and adaptive equipment are met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.808, 4.63 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 3902, VA shall provide "eligible persons" with certain financial assistance to purchase an automobile or adaptive equipment.  An "eligible person"-as defined by 38 U.S.C.A. § 3901- includes any veteran entitled to compensation under Chapter 11 of Title 38 of the US Code for a disability that is the result of an injury incurred or disease contracted in or aggravated by military service (i.e., a service-connected disability) that involves the loss or permanent loss of use of one or both feet.  38 U.S.C.A. § 3901 (1)(A)(i); 38 C.F.R. § 3.808(a)(1), (b)(1).

A certification of eligibility for financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. §§ 3901, 3902(a),(b).  Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; (4) severe burn injury precluding effective operation of an automobile; or, (5) for adaptive equipment only, ankylosis of one or both knees or one or both hips.  See 38 U.S.C.A. § 3902; 38 C.F.R. § 3.808. 

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350 (a)(2) as that condition where "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance."  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis."  See also 38 C.F.R. § 4.63.

The relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance; and that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.  See Tucker v. West, 11 Vet. App. 369, 373 (1999). 

The Veteran submitted a Form 21-4502 (Application for Automobile or Other Conveyance and Adaptive Equipment) in July 2015.

At present, the Veteran's service connected disabilities include bladder tumor, status-post nephroureterectomy, rated as 100 percent disabling, metastatic epidural lesion associated with bladder tumor, rated as 100 percent disabling, and erectile dysfunction associated with bladder tumor, rated as noncompensable.  

The Veteran asserts that because of his service-connected disabilities and non-service-connected brain cancer, as well as from medication and residuals from the treatment for such disabilities, he is wheelchair bound and needs an automobile and/or automobile adaptation grant that can accommodate his wheelchair and disabilities.  He also contends that his vision is impaired.

An August 2016 Central Nervous System and Neuromuscular Diseases Disability Benefits Questionnaire (DBQ) reflects the Veteran was diagnosed as having metastatic epidural lesion associated with bladder tumor since 2010.  The examiner explained that the condition began in 2009 with cancer in his kidney, which spread to his bladder in 2010 and that the current symptoms have worsened with brain metastasis in May 2015, as well as erectile and urinary dysfunction from bladder tumor.  The examiner explained he has weakness and loss of balance from epidural tumor and surgery.  The Veteran had an abnormal gait and was in a wheelchair during the examination.  The examiner noted the Veteran uses a wheelchair as a normal mode of locomotion due to his metastatic cancer.  The examiner concluded that there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner also concluded that the Veteran's metastatic epidural lesion was active and that weakness and imbalance necessitate wheelchair use.
2015 to 2016 VA treatment records reflect the Veteran's metastatic ureteral cancer and lesion had spread to his brain and he underwent an occipital craniotomy for resection of a dural based mass, and he also underwent x-ray therapy to the brain.  A November 2016 VA treatment record noted the brain mass was consistent with urothelial metastases and he underwent radiation treatment twice, most recently in May 2016 for concern for progression.

2017 VA treatment records reflect the Veteran experienced dizziness.  The Veteran reported he had not walked more than two steps in the past two years.  The clinician noted the Veteran requires power mobility to get around his home and that adequate functional mobility without the device cannot be achieved by standard medical or rehabilitative treatments. 

A July 2017 medical letter from a VA oncologist indicated the Veteran had urothelial cancer, Stage IV, originally diagnosed in 2010, and that he later developed brain metastasis.  She explained he underwent surgery followed by radiation therapy to the brain in 2015 and 2016.  He also recently had a brain biopsy, which demonstrated radiation necrosis.  She also noted that he is currently undergoing intravenous and oral treatment.  As a result of these medical issues and their location in the brain parenchyma, she explained he has significant neurological deficits, to include visual changes and cerebellar/balance issues.  She concluded these deficits impact his mobility and he is wheelchair bound.

Although the Veteran's mobility issue has been partly associated with his pending claim for brain cancer, the August 2016 DBQ specifically concludes that the Veteran's metastatic epidural lesion causes an abnormal gait, weakness, and imbalance, which necessitates the use of a wheelchair.  In addition, the VA treatment records noted above, as well as the July 2017 medical letter from the VA oncologist, indicates that the Veteran's mobility and balance issues stem from his metastatic epidural lesion and that the Veteran requires power mobility to get around his home and that adequate functional mobility without the device could not be achieved.  Therefore, the Board finds that the evidence weighs in favor of finding service-connected disability has caused a loss of use of both feet, such as to preclude locomotion without the aid of a wheelchair.  
As the medical evidence shows the Veteran's service-connected disabilities result in no effective function remaining in the feet, loss of use of both feet has been established, and the Veteran meets the criteria for a certificate of eligibility for financial assistance for the purchase of an automobile and/or adaptive equipment under 38 C.F.R. § 3.808.  Accordingly, the Board finds that the Veteran is eligible for financial assistance for the purchase of an automobile and/or adaptive equipment and his claim is therefore granted.


ORDER

Entitlement to a certificate of eligibility for financial assistance for the purchase of an automobile or other conveyance and adaptive equipment is granted.




______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


